DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 3, 5, 9, and 19 are objected to because of the following informalities:   

Referring to the claims 3, 9, and 18 limitation “the electric net comprises a grid structure or a plurality of lines”, in lines 2, 3 is objected by examiner for not reciting positively.  A grid structure by definition in graphic design, is a structure (usually two-dimensional) made up of a series of intersecting straight (vertical, horizontal, and angular) or curved lines (grid lines) used to structure content.  Hence, examiner suggests to amend the claims 3, 9, 18 limitation as follows, “the electric net comprises a grid structure [[or]] consists of a plurality of lines.” 

Referring to the claim 5 the claim limitation “the electric net is substantially parallel to the carrying surface of the conductive carrier” in lines 2, 3 is objected by examiner for not reciting positively.  Substantially parallel is relative degree term and hence not clear. Hence, examiner suggest to amend the claim limitation as “the electric net is [[substantially]] parallel to the carrying surface of the conductive carrier”.

Appropriate correction is required.

Allowable Subject Matter

Claims 1, 2, 4, 6-8, 10-17, 19, 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   

Referring to the claim 1,  the closest prior art of record fails to teach or reasonably suggest the limitation, “A polarization apparatus, comprising: a conductive carrier having a carrying surface configured to carry a work piece, wherein the work piece comprises a piezoelectric material film, and the conductive carrier is grounded; a dielectric barrier discharge (DBD) plasma source disposed over the carrying surface and configured to apply plasma toward the piezoelectric material film; an electric net disposed between the carrying surface and the DBD plasma source; a DBD power supply comprising a first electrode and a second electrode, wherein the first electrode is electrically connected to the DBD plasma source, and the second electrode is grounded; and a DC power supply comprising a third electrode and a fourth electrode, wherein the third electrode is electrically connected to the electric net, and the fourth electrode is grounded.  Hence, claim 1 dependent claims are allowed.
Referring to the claim 7,  the closest prior art of record fails to teach or reasonably suggest the limitation, A polarization apparatus, comprising: at least one conductive conveying mechanism configured to convey a continuous work piece toward a direction, wherein the continuous work piece comprises a piezoelectric material film, and the at least one at least one electric net disposed between the predetermined region of the at least one conductive conveying mechanism and the at least one DBD plasma source; at least one DBD power supply, wherein each of the at least one DBD power supply comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to the at least one DBD plasma source, and the second electrode is grounded; and at least one DC power supply, wherein each of the at least one DC power supply comprises a third electrode and a fourth electrode, wherein the third electrode is electrically connected to the at least one electric net, and the fourth electrode is grounded.  Hence, claim 7 dependent claims are allowed.


Referring to the claim 14,  the closest prior art of record fails to teach or reasonably suggest the limitation, A polarization apparatus, comprising: a first roller configured to roll and carry a continuous work piece, wherein the continuous work piece comprises a piezoelectric material film, and the first roller is grounded; at least one dielectric barrier discharge (DBD) plasma source disposed over the first roller and configured to apply plasma toward the piezoelectric material film; an electric net disposed between the first roller and the DBD plasma source; 38a second roller configured to receive and roll the continuous work piece which is from the first roller and passes through the plasma; a DBD power supply comprising a first electrode and a second electrode, wherein the first electrode is electrically connected to the DBD plasma source, and the second electrode is grounded; and a DC power supply comprising a third electrode and a fourth electrode, wherein the third electrode is electrically connected to the electric net, and the fourth electrode is grounded. Hence, claim 14 dependent claims are allowed.


Conclusion

Claims 1, 2, 4, 6-8, 10-17, 19, and 20 are allowed.

Claims 3, 5, 9, and 18 are objected 

This application is in condition for allowance except for the following formal matters: 
Claims 3, 5, 9, 18 have been objected as claim limitations are not positively recited.  Appropriate corrections are needed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, and (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/9/2022